UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4284


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALBERTO GALLARDO-GONZALEZ, a/k/a Kidnay L. Torres,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:06-cr-00050-RLV-CH-1)


Submitted:    March 31, 2009                 Decided:   May 22, 2009


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard A. Culler, CULLER & CULLER, P.A., Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Mark A. Jones, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alberto Gallardo-Gonzalez was charged with possession

with intent to distribute at least 500 grams of cocaine and

reentry by an illegal alien.                After the district court denied

his motion to suppress evidence seized during a traffic stop,

Gallardo-Gonzalez       pled       guilty   to   both      charges,     reserving   his

right   to    challenge      the    propriety       of    the    court’s    suppression

ruling on appeal.          We affirm.

             This court reviews the factual findings underlying the

denial of a motion to suppress for clear error, and the legal

conclusions de novo.          United States v. Wilson, 484 F.3d 267, 280

(4th Cir. 2007).           When evaluating the denial of a suppression

motion, we view the evidence in the light most favorable to the

Government, the prevailing party.                United State v. Uzenski, 434

F.3d 690, 704 (4th Cir. 2006).

             Sergeant       Gary     Simpson     testified         that     he   stopped

Gallardo-Gonzalez’s          minivan        after        witnessing       two    traffic

infractions.        First, information on the vehicle’s thirty-day tag

was obstructed by a black tag frame, preventing Simpson from

reading      both    the     tag’s     expiration         date    and      its   vehicle

identification number.              Second, Simpson observed the van jerk

suddenly to the right, across the fog line, and then move back

onto the highway.          Gallardo-Gonzalez maintains that the traffic

stop was based on Simpson’s mistaken understanding of applicable

                                            2
North Carolina statutes and that these mistakes of law rendered

the stop unreasonable.         We disagree.

           North Carolina law prohibits the covering or partial

covering of any portion of a registration plate, or the figures

or    letters     thereon.       N.C.    Gen.       Stat.     § 20-63(g)       (2007).

Gallardo-Gonzalez        maintains   that     the    statute       applies     only   to

permanent tags, and not to temporary plates such as those on his

vehicle.      This argument is defeated by N.C. Gen. Stat. § 20-

79.1(k) (2007), which states, “The provisions of [§] 20-63 . . .

shall apply in like manner to temporary registration plates or

markers as is applicable to nontemporary plates.”

           State law also requires drivers to maintain the lane

of travel.        N.C. Gen. Stat. § 20-146(d) (2007).                    Contrary to

Gallardo-Gonzalez’s        contention,       the    statute       does   not   require

that the driver be reckless in order for there to be probable

cause to stop the vehicle.           Rather, because Gallardo-Gonzalez’s

traffic violation was “readily observable,” there was probable

cause for the stop.          See State v. Baublitz, 616 S.E.2d 615, 619

(N.C. Ct. App. 2005) (“observation of defendant’s vehicle twice

crossing the center line furnished . . . probable cause to stop

defendant’s     vehicle    for   a   violation       of     . .   .   § 20-146(a)”);

State v. Barnhill, 601 S.E.2d 215, 217 (N.C. Ct. App. 2004).

           A routine traffic stop permits an officer to detain

the    motorist     to    request    a   driver’s         license        and   vehicle

                                         3
registration, to run a computer check, and to issue a citation.

United States v. Branch, 537 F.3d 328, 335 (4th Cir. 2008),

cert. denied, 129 S. Ct. 943 (2009).                        To further detain the

driver for questioning requires either the driver’s consent or

reasonable     suspicion        on    the       officer’s    part      that     criminal

activity is afoot.         Id. at 336.           In assessing the voluntariness

of consent, courts consider the totality of the circumstances

to determine “whether the police conduct would have communicated

to a reasonable person that he was not free to decline the

officers’      request     or     otherwise        terminate        the   encounter.”

United States v. Meikle, 407 F.3d 670, 672 (4th Cir. 2005); see

Florida   v.    Bostick,    501      U.S.   429,     439     (1991).      A     district

court’s finding that consent was voluntary will be upheld unless

it is clearly erroneous.             United States v. Rusher, 966 F.2d 868,

877 (4th Cir. 1992).

            Here,   following         the   traffic     stop,    Gallardo-Gonzalez

provided Simpson with a license in the name of Kidnay Torres.

He sat next to Simpson in the police car while Simpson ran a

routine   license    check.           Initial      computer     checks        turned   up

nothing amiss.      Simpson drafted a warning ticket and informed

Gallardo-Gonzalez that he was free to go.                        Gallardo-Gonzalez

could have left at any time because the passenger door was not

locked; however, he agreed to talk to Simpson for a few minutes.



                                            4
            Simpson asked whether he could search the minivan, and

Gallardo-Gonzalez refused.               Simpson then asked whether he could

run his name through BLOCK, an ICE database.                               Gallardo-Gonzalez

agreed.      Simpson        requested        a    K-9       unit    and   called       the   BLOCK

operator.       The K-9 officer promptly arrived, but the dog did not

alert when it walked around Gallardo-Gonzalez’s vehicle.                                        The

BLOCK    operator       informed       Simpson        that     “Kidnay      Torres”       was    an

alias    used    by     Gallardo-Gonzalez              and    that    he    had    a    criminal

record, including a conviction for a cocaine offense.                                    When he

heard Simpson repeat the name Gallardo-Gonzalez, the defendant

slumped    over       and   acknowledged             that    this    was    his    real      name.

Simpson informed him that he could be arrested for giving a

fictitious       name       to   a     law       enforcement         officer,       and      again

requested consent to search the minivan.                             This time, Gallardo-

Gonzalez agreed to the search.                    Within minutes, a bag containing

two    kilograms      of    cocaine      was      discovered         under    the      vehicle’s

passenger seat.

            We conclude that the district court did not clearly

err in finding Gallardo-Gonzalez’s consent to be voluntary.                                     The

entire incident--from the actual stop to the discovery of the

cocaine--lasted approximately twenty minutes. Gallardo-Gonzalez

was free to leave rather than stay and engage in a discussion

with    Simpson.            As   the    district            court    found,       Simpson       was

deferential when dealing with Gallardo-Gonzalez.

                                                 5
            We therefore affirm. We dispense with oral argument

because the facts and legal contentions are adequately presented

in   the   material   before   us   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     6